Citation Nr: 1441295	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Michael J. Kelley


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from May 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Regional Office (RO) in Providence, Rhode Island, which granted service connection for peripheral vascular disease of the lower extremities and assigned a noncompensable rating.  An April 2011 rating decision of the Cleveland, Ohio RO increased the disability evaluation to 20 percent for each extremity.

In May 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

During the Board hearing, the Veteran indicated that he wished to withdraw his appeal relating to the issue of entitlement to an increased rating for hypertension.  As the appeal relating to this issue was withdrawn on the record at a hearing, the withdrawal is valid and the issue is no longer before the Board. 38 C.F.R. § 20.204(b)(1) (2013).

During the Board hearing, the Veteran submitted additional evidence and waived his right to initial RO review of this evidence.

The record before the Board can reasonably be construed to include a request for a TDIU; however, further development is required.  As such, the claim is remanded to the RO. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals the May 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. For the rating period on appeal, the Veteran's peripheral vascular disease of the left lower extremity has generally been manifest by claudication on walking no less than 25 yards, trophic changes, an ankle/brachial index greater than 0.5, and intermittent but not persistent coldness with no ulcers or ischemic limb pain.

2. For the rating period on appeal, the Veteran's peripheral vascular disease of the right lower extremity has generally been manifest by claudication on walking no less than 25 yards, trophic changes, an ankle/brachial index greater than 0.5, and intermittent but not persistent coldness with no ulcers or ischemic limb pain.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 40 percent, but no higher, for peripheral vascular disease of the left lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2013).
 
2. The criteria for an initial disability rating of 40 percent, but no higher, for peripheral vascular disease of the right lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

The Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified evidentiary deficits, and suggested the submission of additional evidence that could assist in substantiating the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Therein, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

The Veteran's peripheral vascular disease has been rated under Diagnostic Code 7114, for arteriosclerosis obliterans.  Under Diagnostic Code 7114, a 20 percent rating is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7114, Notes (1) and (3).

Analysis

For reasons discussed in detail below, the Board finds that each lower extremity warrants a 40 percent disability evaluation.  At an April 2013 VA examination, the Veteran reported experiencing pain in both claves after walking about 75 feet to his mailbox.  The examiner noted that the Veteran experienced bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and ankle/brachial index testing was 0.8 in the right extremity and 1.4 in the left extremity.  Similarly, at a February 2011 VA examination, the Veteran reported experiencing pain in his claves after walking about one block.  Physical examination of the lower extremities showed thin skin, dystrophic nails, and no hair but normal color and no ulceration.  Resting ankle/brachial index was 1.03 in the left extremity and 0.87 in the right.  Other evidence of record generally supports these findings.  At the May 2014 hearing, for example, the Veteran reported experiencing coldness in his lower extremities and noted thin skin and no hair.  A May 2014 letter from "Dr. E.J." showed that the Veteran experienced claudication in the right leg after walking about 20 yards and in the left leg after walking about 40 yards, with ankle/brachial indices of 0.89 and 0.98 in the right and left extremities, respectively.

The severity of the Veteran's peripheral vascular disease is less clear prior to February 2011, but appears to be somewhat less severe.  A May 2008 VA treatment record shows the Veteran complaining of leg pain after walking "long distances" and a May 2007 VA medical record indicates that the Veteran experienced claudication after walking about half a mile.  An August 2006 private treatment record shows a resting ankle/brachial index of 0.97 in the right and 0.95 in the left, with 0.63 and 0.71 after exercise.  Nonetheless, at the February 2011 VA examination, the Veteran reported that his peripheral vascular disease had progressively worsened since 2000.  Affording the Veteran the benefit of the doubt, therefore, in light of the lack of evidence, the Board finds that each lower extremity warrants a 40 percent evaluation for the entire period on appeal.  38 C.F.R. § 4.3.

The Veteran's representative contends that a 60 percent rating for the right leg is warranted based on Dr. E.J.'s letter indicating claudication on walking 20 yards.  The Board, however, finds that the overall disability picture more nearly approximates a 40 percent evaluation.  Although the Veteran reported experiencing coldness in his limbs at the May 2014 hearing and the April 2013 VA examination, he denied experiencing cold limbs in a March 2013 private treatment record.  Lower extremity coldness, thus does not appear to be persistent and none of the ankle/brachial index tests of record have been shown to be less than 0.5.  Moreover, both VA examinations were negative for ischemic limb pain.  In sum, considering the entire record including objective and subjective findings and limitation of function, the Veteran's total disability picture does not more nearly approximate a 60, or 100 rating under Diagnostic Code 7114. 38 C.F.R. §§ 4.7, 4.21.

Accordingly, the Board finds that for the rating period on appeal, the Veteran's symptomatology is consistent with a 40 percent disability rating for each lower extremity under Diagnostic Code 7114, and his appeal is granted to that extent. The preponderance of the evidence, however, is against the assignment of a disability evaluation in excess of 40 percent for each extremity.

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for higher rating. See Schafrath, 1 Vet. App. at 595 (1991). The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Additional Considerations

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected peripheral vascular disease.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating under any applicable diagnostic code.  Indeed, aside from ankle/brachial index testing, the determinations of the VA examiners were based in large part on the Veteran's subjective reports.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's peripheral vascular disease are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of claudication on walking, thin skin, absence of hair, and intermittent coldness of the extremities are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  The symptoms of his peripheral vascular disease do not otherwise indicate such impairment as to render inadequate the application of regular schedular provisions.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization. See id.  However, the Board notes that there have been no hospitalizations for the Veteran's peripheral vascular disease during the course of the appeal. Further, while the Veteran has stated that he experienced difficulty working as a result of his peripheral vascular disease, at the February 2011 VA examination he said that he retired because he had reached the eligible age, and at the May 2014 hearing, he stated that he had been laid off.  The percentage ratings are considered adequate to compensate for any loss of working time from exacerbations proportionate to the severity of the grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.





ORDER

Entitlement to an initial disability rating of 40 percent, but no higher, for peripheral vascular disease of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 40 percent, but no higher, for peripheral vascular disease of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also claims entitlement to a TDIU.  While the February 2011 and April 2013 VA examiners stated that the Veteran's peripheral vascular disease affected his ability to work inasmuch as it limited his ability to walk, stand or sit for long periods of time, the Veteran said at the February 2011 VA examination that he had retired because he became eligible by age, and at the May 2014 hearing, he said he stopped working in 2008 because he was laid off.  In light of this evidence, and considering that the RO has not yet adjudicated the claim for TDIU, the claim should be remanded to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran of the information and evidence necessary to establish a claim of entitlement a TDIU.

2. Afford the Veteran an opportunity to clarify and identify any healthcare records that could support his claim for a TDIU.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  An attempt to obtain any pertinent records should be undertaken as identified by the Veteran.

3. After completing any additional development deemed necessary, to include obtaining a VA examination and opinion if warranted, adjudicate the claim for a TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.








	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


